                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                        Plaintiff,                                       8:19CV230

         vs.                                                              ORDER

HERITAGE PLAZA LLC,

                        Defendant.


        This matter is before the Court following a telephone conference with counsel for the
parties held on March 27, 2020. Counsel for the parties notified the undersigned magistrate judge
that they have settled their claims. Accordingly,


        IT IS ORDERED:
        1. On or before April 27, 2020, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order which
will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.
        Dated this 27th day of March, 2020.
                                                      BY THE COURT:




                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
